Citation Nr: 0818098	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-33 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 through 
December 1970, and from November 1990 through May 1991, with 
additional reserve service.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  Prior to March 4, 2005, competent medical evidence 
reported the veteran's puretone threshold averages as 50 in 
the right ear and 58 in the left ear, with speech recognition 
scores of 96 percent and 85 percent, respectively.

2.  Between March 4, 2005, and August 5, 2007, competent 
medical evidence reported the veteran's puretone threshold 
averages as 56 in the right ear and 69 in the left ear, with 
speech recognition scores of 60 percent and 48 percent, 
respectively.

3.  Since August 6, 2007, competent medical evidence reported 
the veteran's puretone threshold averages as 66 in the right 
ear and 74 in the left ear, with speech recognition scores of 
52 percent and 44 percent, respectively.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing 
loss are not met at any time during the course of this 
appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.85, Diagnostic Code (DC) 6100, Tables VI, VIA, 
and VII, 4.86(a) (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service 
connected bilateral hearing loss.  He was initially service 
connected at a noncompensable rate by way of the December 
2001 rating decision.  In August 2002, he filed a claim for 
an increased rating, which was denied in the December 2002 
rating decision presently under appeal.  During the course of 
this appeal, the RO increased the rating to 40 percent, 
effective March 4, 2005, and to 50 percent, effective August 
6, 2007.  See August 2007 Supplemental Statement of the Case.  
Thus, there are three periods under review in this appeal:  
August 6, 2002, (the date the veteran's increased rating 
claim was received by VA) through March 3, 2005, for which a 
noncompensable rating is assigned; March 4, 2005, through 
August 5, 2007, for which a 40 percent rating is assigned; 
and, August 6, 2007, to the present, for which a 50 percent 
rating is assigned.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Generally, a disability 
must be considered in the context of the whole recorded 
history. Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
assignment of disability ratings for hearing impairment are 
derived by the mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

The rating schedule provides a table (Table VI) for the 
purpose of determining a Roman numeral designation (I through 
XI) for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average, 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  
See 38 C.F.R. § 4.85.  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  

Impaired hearing is rated by measuring and averaging the 
volume at which a person can hear puretones at several 
frequencies, called the puretone threshold, and the person's 
ability to recognize a percentage of a specified list of 
words spoken in a prescribed way, called speech 
discrimination.  The data is plotted on a table, and the 
result for each ear is plotted on another table to determine 
overall hearing impairment.  

Tables VI, VIA, and VII are provided on the following pages 
for the veteran's convenience.  

Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE

Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT 
(DIAGNOSTIC CODE 6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I






The veteran was first afforded a VA audio examination during 
the course of this appeal in November 2002.  At that time, he 
exhibited puretone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
20
65
60
55
LEFT
30
70
65
65

The puretone threshold average for the right ear was 50 and 
for the left ear was 58 and the speech recognition scores 
were 96 percent and 85 percent, respectively.

These findings do not warrant a compensable evaluation for 
bilateral hearing loss.  The mechanical application of the 
above results compels a numeric designation of I in the right 
ear and III in the left ear under Table VI (38 C.F.R. § 
4.85), and such a designation requires the assignment of a 
noncompensable rating under Table VII.  

A May 2003 private audiological examination report shows 
diagnosed hearing loss, but does not provide an audiological 
evaluation that is adequate for rating purposes, because pure 
tone thresholds were not measured at 1000, 2000, 3000 and 
4000 Hertz.  Application of the rating criteria using this 
report was not possible.

Likewise, the September 2004 VA audiological examination 
report is not adequate for rating purposes, because pure tone 
thresholds were not reported.  The examiner noted "responses 
to pure tone testing inadequate to be useful for determining 
degree of hearing loss. Responses were inconsistent, and 
veteran demonstrated behaviors which suggested ability to 
hear at lower levels than at which he was responding.  
Multiple attempts at retesting were unsuccessful."  As such, 
this report cannot be used in this analysis.





The next measurement of the veteran's hearing is found in a 
March 4, 2005, VA audiology consultation report.  At that 
time, the veteran exhibited pure tone thresholds, in 
decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
30
65
65
65
LEFT
45
75
75
80

The puretone threshold average for the right ear was 56 and 
for the left ear was 69.  The examiner noted "speech 
understanding" as 60 percent in the right ear and 48 percent 
in the left ear.  Mechanical application of these results 
compels a numeric designation of VI in the right ear and VIII 
in the left ear under Table VI 
(38 C.F.R. § 4.85), and such a designation requires the 
assignment of a 40 percent disability rating under Table VII.  
The Board notes that the RO appropriately raised the 
veteran's rating from noncompensable to 40 percent disabling 
effective on the date of this examination.  

The veteran was afforded his most recent VA audio examination 
in August 2007, within the last year.  At that time, he 
exhibited puretone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
50
70
70
75
LEFT
60
80
75
80

The puretone threshold average for the right ear was 66 and 
for the left ear was 74.  Speech audiometry revealed speech 
recognition scores of 52 percent in the right ear and 44 
percent in the left ear.  Mechanical application of these 
results compels a numeric designation of VIII in the right 
ear and IX in the left ear under Table VI 
(38 C.F.R. § 4.85).  The Board notes that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, as in the 
case of the veteran's left ear in August 2007, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  
38 C.F.R. § 4.86(a) (2007).   Mechanical application of the 
August 2007 results compels a numeric designation of VI under 
Table VIa.  Thus, the application under Table VI is more 
favorable to the veteran and should be used in this analysis.  
Numeric designations of VIII in the right ear and IX in the 
left ear require the assignment of a 50 percent disability 
rating under Table VII.  The Board notes that the RO 
appropriately raised the veteran's disability rating to 50 
percent as of the date of this examination.  

Throughout the course of this appeal, the medical evidence 
fails to show that a compensable rating is warranted for the 
veteran's bilateral hearing loss from the date of the 
veteran's claim through March 3, 2005, or that a rating in 
excess of 40 percent is warranted between March 4, 2005, and 
August 5, 2007, or that a rating in excess of 50 percent is 
warranted for the period from August 6, 2007, to the present.
The veteran was provided several VA examinations that are 
adequate for rating purposes, the most recent of which was 
within a year of this decision.  VA regulation requires an 
examination including a controlled speech discrimination test 
(Maryland CNC), a puretone audiometry test, and without the 
use of hearing aids.  38 C.F.R. § 4.85(a).  These 
requirements were met in the various VA examinations 
described above.  The fact that the examinations were not 
given with "the sounds and noises experienced under the 
ordinary conditions of life" does not render them inadequate 
for rating purposes, as is suggested by the January 2008 
statement from the veteran's representative.  The 
examinations here are no less than adequate according to VA 
regulation.

The Board again notes that this evaluation is purely 
according to a prescribed mechanical formula.  In such a 
case, there can be no question as to whether hearing loss 
more nearly approximates the disability picture of the next 
higher rating.  See 38 C.F.R. § 4.7 (2005).  An increased 
rating is not warranted according to the evidence of record.  

Furthermore, there is no evidence that the service-connected 
hearing loss, by itself, presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1). Although the veteran has undergone 
numerous examinations to measure the severity of his hearing 
loss, there is no showing he has required frequent 
hospitalizations for treatment. Nor is there any showing that 
the hearing loss has resulted in marked interference with 
employment. He reported at his April 2008 hearing that he had 
trouble hearing during his employment and was sometimes 
embarrassed.  While the Board sympathizes with the issues 
described, they do not exemplify marked interference with the 
veteran's employment.  Based on these considerations, the 
Board finds that the RO did not err in failing to refer this 
claim to the Director of the VA Compensation and Pension 
Service for an initial determination. 
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for an increased rating for 
hearing loss.  Sufficient evidence is available to reach a 
decision and the veteran is not prejudiced by appellate 
review at this time.

The Court of Appeals for Veteran's Claims (Court) has 
recently issued a decision with regard to the notice required 
in increased evaluation claims.  
See Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  The Court found that, at a minimum, 
adequate notice requires that VA notify the veteran that, to 
substantiate the claim: (1) the veteran must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life; (2) if the diagnostic code under which the 
veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the veteran demonstrating a noticeable worsening or increase 
in severity of the disability, and the effect of that 
worsening has on his employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran; (3) 
the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the August 2003 and August 2004 letters to the 
veteran do not contain the level of specificity set forth in 
Vazquez-Flores.  However, the procedural defect does not 
constitute prejudicial error, because there is evidence of 
actual knowledge on the part of the veteran, as well as other 
documentation in the claims file that reflects notification 
of what is needed to substantiate the claim, which a 
reasonable person could be expected to understand.  See 
Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's April 
2008 hearing testimony, as well as noted comments contained 
within the VA examination reports, in which a description was 
made as the effect of the service-connected disability on 
employability and daily life.  See hearing transcript at 
pages 6 and 10, and March 2005 VA audiology consult report.  
In particular, the impact on the veteran's employment was 
discussed, as well as the fact that he has trouble 
communicating with his wife, watching television, and talking 
on the telephone.  These statements indicate an awareness on 
the part of the veteran that information about such effects, 
with specific examples, is necessary to substantiate a claim 
for a higher evaluation.  Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim."  Id., slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  This showing of actual knowledge satisfies the first 
and fourth requirements of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary. 

Also, the August 2004 Statement of the Case specifically 
discusses all rating criteria utilized in the present case.  
The veteran was accordingly made aware of the requirements 
for an increased evaluation pursuant to the applicable 
diagnostic criteria, which satisfies the third notification 
requirement of Vazquez-Flores.

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the requirements of 
38 C.F.R. § 3.159(b)(1) (2007), and Vazquez-Flores are met, 
satisfying VA's duty to notify the veteran.  In a March 2006 
letter, the veteran was also informed of the type of evidence 
necessary to establish an effective date and a disability 
rating, as is required under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  VA's duty to notify the veteran has been 
met in this case.

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder.  The veteran was afforded several VA examinations and 
the reports are associated with the claims folder.  He was 
also afforded a Board hearing before the undersigned in April 
2008, and the hearing transcript is of record.  The veteran 
has not notified VA of any additional available relevant 
records with regard to his claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.


ORDER

Entitlement to an increased rating for bilateral 
sensorineural hearing loss is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


